Citation Nr: 0025453	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an undiagnosed Persian Gulf War-related 
illness.

2.  Entitlement to a disability evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to a disability evaluation in excess of 10 
percent for depression.

4.  Entitlement to a disability evaluation in excess of 60 
percent for a service-connected lumbosacral spine disability.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.

6.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment.

7.  Entitlement to financial assistance in acquiring 
specially adapted housing or special home adaptations.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to July 
1994.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The issues identified on the two first pages of this 
decision/remand as issues one and four will be addressed in 
the decision portion of this decision/remand, while the 
remaining five issues will be addressed in the remand portion 
of the present decision/remand, as they need additional 
development.


FINDINGS OF FACT

1.  The last disallowance of the claim of entitlement to 
service connection for a Persian Gulf-related undiagnosed 
illness was accomplished in a rating decision dated in 
February 1995, which was never appealed and is therefore 
final.

2.  None of the evidence that has been associated with the 
file after February 1995 can be considered to be so 
significant as to warrant its consideration in order to 
fairly decide the merits of the claim for service connection 
for a Persian Gulf War-related undiagnosed illness, as 
required by the VA regulation addressing the criteria 
required to reopen final claims based on new and material 
evidence.

3.  All evidence necessary for an equitable disposition of 
the veteran's appeal of the issue of entitlement to a 
disability evaluation in excess of 60 percent for a service-
connected lumbosacral spine disability has been obtained and 
developed by the agency of original jurisdiction.

4.  It is not shown, nor has it been claimed by the veteran, 
that there is complete bony fixation (ankylosis) of the 
lumbosacral spine, at an unfavorable angle, with marked 
deformity and involvement of the major joints (Marie-
Strumpell type), or without other joint involvement 
(Bechterew type); or that the service-connected lumbosacral 
spine disability in effect is manifested by the residuals of 
fractured vertebra, with cord involvement, or rendering the 
veteran bedridden or in need of long leg braces.


CONCLUSIONS OF LAW

1.  The evidence received since the February 1995 rating 
decision, which denied service connection for a Persian Gulf 
War-related undiagnosed illness and is final, is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  A disability evaluation in excess of 60 percent for the 
service-connected lumbosacral spine disability is not 
warranted.  38 U.S.C.A. §1155 (West 1991); 38 C.F.R. § 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 
5285, 5286 (1999).




REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

First Issue
Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a Persian Gulf War-related illness:

A review of the record reveals that the RO denied service 
connection for a Persian Gulf War-related undiagnosed illness 
in a rating decision dated in February 1995, after a review of 
the evidentiary record and a finding that the veteran is not a 
Persian Gulf War veteran, as defined in 38 C.F.R. § 3.317(d), 
and that, consequently, the provisions of § 3.317 are not 
applicable in this case.

(Regarding the above finding by the RO, the Board notes that, 
according to § 3.317(d)(1), a Persian Gulf War veteran is a 
veteran who served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.  Also, 
according to § 3.317(d)(2), the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  In the present case, the pertinent 
records in the file, to include the veteran's DD Form 214, 
show that the veteran served on active duty during the Persian 
Gulf War but they do not show that he served in the Southwest 
Asia theater of operations, as defined above, at any time 
during the Persian Gulf War, and the veteran has acknowledged, 
in writing, that he was "never ... deployed to Saudi Arabia" 
during the Persian Gulf War and that, instead, he "stayed in 
[the] Kadena [Air Force Base in Okinawa, Japan,] for the 
entire time of the gulf war."  See, in this regard, a written 
statement that the veteran signed and dated on November 14, 
1994.)
  
The record shows that notice of the above rating decision of 
February 1995 and of the right to appeal said decision was 
sent to the veteran in March 1995, and a Notice of 
Disagreement was not received from the veteran within one year 
of the date of such notice.  Therefore, the Board finds that 
the February 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Also, additional evidence is presumed credible for the 
purposes of evaluating whether such evidence is new and 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In the present case, a review of the record reveals that the 
evidence that has been associated with the claims folder 
since February 1995 essentially consists of a written 
statement from the veteran, dated in March 1997, claiming a 
"gulf war syndrom[e]" reportedly manifested by rashes, 
increased depression, increased "shakes," mood swings, hot 
and cold "flashes," increased night sweats, increased scalp 
condition and increased joint pain.  The veteran has not 
claimed that he qualifies as a Persian Gulf War veteran, and 
no evidence indicating or suggesting that he does has ever 
been produced.

The newly-submitted evidence is "new," in the sense that it 
consists of a document that was not of record as of February 
1995.  It is, however, not material, because its content, 
i.e., the veteran's unsupported allegation that he believes 
that he suffers from a "Persian Gulf War syndrome," was 
already of record as of February 1995 and does not alter the 
fact that the claim lacks legal merit or entitlement under 
the law.  In other words, the newly-submitted evidence cannot 
be considered to be so significant as to warrant its 
consideration in order to fairly decide the merits of the 
claim for service connection for a Persian Gulf War-related 
illness, as required by 38 C.F.R. § 3.156(a) (1999).

In view of the above, the Board hereby concludes that the 
veteran has failed in his duty to submit evidence that is 
both new and material so as to warrant the reopening of the 
previously denied claim of entitlement to service connection 
for a Persian Gulf War-related illness.  The present appeal 
of the denial of the reopening of said claim for service 
connection has failed, it is hereby being denied, and the 
claim remains unreopened.

Finally, the Board finds it necessary to point out its 
awareness that, where a claimant refers to a specific source 
of evidence that could serve to reopen a finally denied 
claim, VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) 
to inform the claimant of the necessity to submit that 
evidence to complete his or her application for benefits.  
See, Graves v. Brown, 8 Vet. App. 522, 525 (1996).  However, 
VA has no outstanding duty to inform the veteran of the 
necessity to submit any such evidence in the present case 
because nothing in the record suggests the existence of 
evidence that, if obtained and associated with the record, 
might warrant the reopening of the finally denied claim of 
entitlement to service connection for a Persian Gulf War-
related illness.  Accordingly, the Board is of the opinion 
that, in the present case, VA has not failed to meet its 
obligation with regard to the above appealed claim under 
38 U.S.C.A. § 5103(a) (West 1991) and that, consequently, no 
further assistance to the veteran in this regard is warranted 
at this time.

Fourth Issue
Entitlement to a disability evaluation in excess of 60 
percent for
a service-connected lumbosacral spine disability:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a)), has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis 
and contracted scars), weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, as well as instability of 
station, disturbance of locomotion and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45 
(1999).

In the present case, the veteran contends that a rating 
higher than 60 percent is warranted for the service-connected 
lumbosacral spine disability due to this disability's 
increase in severity.  A review of the record reveals that 
this service-connected disability is currently rated as 60 
percent disabling under the provisions of Diagnostic Code 
5293 of the Schedule, which provides for such a rating when 
it is shown that there is a pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief.  This is the maximum schedular rating 
allowed under this diagnostic code.  38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5293 (1999).  A 60 percent rating may also 
be warranted for complete bony fixation (ankylosis) of the 
spine, at a favorable angle.  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5286 (1999). 

A 100 percent (total) rating may be warranted for complete 
bony fixation (ankylosis) of the spine, at an unfavorable 
angle, with marked deformity and involvement of the major 
joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5286 (1999).  A similar rating may also be 
warranted if the disability consists of the residuals of 
fractured vertebra, with cord involvement, or when the 
residuals of such fracture render the veteran bedridden, or 
in need of long leg braces.  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5285 (1999).  

A review of the most recently produced evidence of record, 
which includes VA and private medical records produced in 
1997 and 1998, reveals that the service-connected lumbosacral 
spine disability is currently manifested by chronic lower 
back pain, lower back tenderness, and a markedly limited 
range of motion, with MRI/radiographic evidence of minimal 
narrowing of the L4-5 and L5-S1 interspaces, a slightly 
decreased lordotic curvature, and findings suggestive of a 
failed back syndrome and arachnoiditis, but with no 
significant bony defects and an "otherwise essentially 
unremarkable lumbosacral spine for the [veteran]'s 
chronological age."  VA has certainly recognized the 
severity of the veteran's condition by granting the current 
rating of 60 percent which, as explained earlier, 
contemplates the manifestation of a pronounced intervertebral 
disc syndrome, with little intermittent relief.

The above notwithstanding, the Board finds that it is not 
shown, nor has it been claimed by the veteran, that there is 
complete bony fixation (ankylosis) of the lumbosacral spine, 
at an unfavorable angle, with marked deformity and 
involvement of the major joints (Marie-Strumpell type), or 
without other joint involvement (Bechterew type); or that the 
service-connected lumbosacral spine disability is currently 
manifested by the residuals of fractured vertebra, with cord 
involvement, or rendering the veteran bedridden or in need of 
long leg braces.

In view of the above finding, the Board concludes that a 
disability evaluation in excess of 60 percent for the 
service-connected lumbosacral spine disability is not 
warranted at this time.

Additionally, the Board notes that the record appears to show 
that the RO has yet to consider the question of a possible 
referral of this matter to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The cited regulation provides that, to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that, while the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board finds that a 
referral for extra-schedular consideration is not warranted 
in the present case, due to the lack of a reasonable basis 
for further action on this matter.


ORDER

1.  New and material evidence not having been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a Persian Gulf War-related illness, the claim 
remains unopened and the appeal is denied.

2.  A disability evaluation in excess of 60 percent for the 
service-connected lumbosacral spine disability is denied.


REMAND OF THE FIVE REMAINING ISSUES

As to the five remaining issues on appeal, the Board 
initially finds that, in accordance with 38 U.S.C.A. 
§ 5107(a) (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), the veteran has presented claims for VA 
benefits that are plausible.  The facts relevant to this 
appeal have been properly developed and VA's obligation to 
assist the veteran in the development of his claims (not to 
be construed, however, as shifting from the claimant to VA 
the responsibility to produce necessary evidence, per 
38 C.F.R. § 3.159(a) (1999)), has been satisfied.  Id.  
Regrettably, however, the Board is of the opinion that these 
issues need additional development, as explained below.

Second Issue
Entitlement to a disability evaluation in excess of 10 
percent for hypertension: 

The veteran contends that a rating higher than 10 percent is 
warranted for the service-connected hypertension due to this 
disability's increase in severity.

According to the pertinent VA regulation, hypertension or 
isolated systolic hypertension needs to be confirmed by 
readings taken two or three times on at least three different 
days.  See 38 C.F.R. § 4.104, Part 4, Diagnostic Code 7101, 
Note 1 (1999).  Unfortunately, in the present case, no such 
series of readings has been obtained, and the medical 
evidence in the record is simply insufficient for rating 
purposes.  A medical examination, therefore, should be 
conducted, in order to obtain this data.

Third Issue
Entitlement to a disability evaluation in excess of 10 
percent for depression:

The veteran contends that a rating exceeding 10 percent is 
warranted for the service-connected depression.

A careful review of the record reveals indications suggesting 
a possible worsening of this mental disorder.  See, for 
instance, a March 1997 medical statement from a private 
specialist in psychiatry and neurology according to whom the 
veteran "continues to have significant psychiatric problems 
with depression," the report of a March 1998 private medical 
examination for aid and attendance or housebound status 
purposes, according to which the veteran was "depressed," 
and an April 1998 private medical record containing a 
statement to the effect that the veteran "has an enormous 
[increase] in depression" and "is a lot more negative."  
The Board is, thus, of the opinion that the RO should 
schedule the veteran for a VA mental disorders examination, 
in order to ascertain the current severity of the service-
connected psychiatric disorder.

Fifth Issue
Entitlement to special monthly compensation based on
the need for regular aid and attendance:

The veteran contends that he is entitled to special monthly 
compensation based on the need for regular aid and 
attendance.

In the present case, the Board notes that there are two 
reports of medical examinations for aid and attendance 
purposes in the file, dated in March 1998 and August 1998, 
both of which indicate that the veteran is, in their 
subscribers' opinion, in need of regular aid and attendance.  
However, it is not clear whether this reported need is due to 
service-connected disabilities, and this question should be 
clarified, as this is one of the requisites that has to be 
met for entitlement to this specific VA benefit.  See 38 
U.S.C. 1114(l), providing for special monthly compensation 
when a veteran, as a result of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, 
one hand and one foot, blindness in both eyes with visual 
acuity of 5/200 or less, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance; and 
38 C.F.R. § 3.352(a), setting forth the requirements for the 
need for aid and attendance and being permanently bedridden.  
Therefore, it is felt that a VA medical examination should be 
conducted, in order to ascertain the current severity of all 
the disabilities in the present case, both service-connected 
and nonservice-connected, and determine whether the service-
connected disabilities alone currently produce the loss of 
use of both feet, one hand and one foot, or helplessness so 
as to render the veteran in need of regular aid and 
attendance.

Sixth and Seventh Issues
Entitlement to financial assistance in the purchase of an 
automobile
or other conveyance and/or adaptive equipment, and
entitlement to financial assistance in acquiring specially 
adapted housing
or special home adaptations:

The veteran contends that he is entitled to financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment, as well as to financial 
assistance in acquiring specially adapted housing or special 
home adaptations.  Appellate review of these two matters 
should be deferred at this time, too, in order to secure 
competent evidence descriptive of the current severity of the 
service-connected disabilities and the functional impairment, 
if any, arising from them, to include any impairment in the 
veteran's propulsion and locomotion capabilities, as well as 
any other impairment in his upper and lower extremities.

While the Board regrets the delay involved in remanding the 
above matters, under the circumstances discussed above, it is 
felt that proceeding with a decision on the merits at this 
time would not withstand scrutiny by the Court.  For that 
reason, and in order to ensure due process and compliance 
with VA's duty to assist every claimant in the development of 
his or her claim, the matters are REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
indicate, in a written statement, whether 
he has received additional VA and/or 
private medical treatment for any of his 
service-connected disabilities, since 
1997.  If he responds in the affirmative, 
the RO should then take all steps 
necessary to secure copies of this 
evidence and associate this new evidence 
with the claims folder.

2.  The veteran should be scheduled for a 
VA medical examination geared towards 
assessing the current severity of the 
service-connected hypertension.  The 
written notification should clearly advise 
the veteran of the adverse consequences 
that his not reporting for a VA medical 
examination without good cause could have 
on his claim on appeal.  The claims folder 
should be made available to the examiner 
prior to the examination, and the examiner 
should be asked to review the file, 
examine the veteran, obtain at least two 
or three readings of the veteran's blood 
pressure, on at least three different 
days, as required by the pertinent 
regulation (see, 38 C.F.R. § 4.104, Part 
4, Diagnostic Code 7101, Note 1 (1999)), 
and submit a comprehensive, legible report 
of examination containing (a) a statement 
as to whether he or she reviewed the 
claims folder prior to the examination; 
and (b) a list of all the blood pressure 
readings obtained, as requested above.

3.  The veteran should also be scheduled 
for a VA mental disorders examination. 
Again, the written notification should 
clearly advise the veteran of the adverse 
consequences that his not reporting for a 
VA medical examination without good cause 
could have on his claim on appeal.  The 
claims folder should be made available to 
the examiner prior to the examination, and 
the examiner should be asked to review the 
file, examine the veteran and submit a 
comprehensive, legible report of 
examination that should include, at least, 
the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A list of all pertinent 
psychiatric diagnoses, in accordance 
with the provisions of the latest 
(fourth) edition of the American 
Psychiatric Association's Diagnostic 
and Statistic Manual of Mental 
Disorders (the DSM-IV).  If mental 
disorders other than the service-
connected depression are diagnosed, 
the examiner is to indicate whether 
the new diagnosis represents a 
progression of the service-connected 
depression, the correction of an 
error in that prior diagnosis of 
depression, or the development of a 
new and separate condition that is 
not service related.  See, 38 C.F.R. 
§ 4.125(b) (1999).

C.  For the service-connected 
depression and any other mental 
disorder felt to represent a 
progression of the depression, or a 
correction of an error in that prior 
diagnosis, his or her opinion as to 
the severity of that disorder, i.e., 
a detailed description of how the 
mental disorder currently impairs 
the veteran's occupational and 
social capabilities, taking into 
account the schedular criteria set 
forth in 38 C.F.R. § 4.130 (1999) 
for ratings ranging between zero and 
100 percent.

The examiner should make sure to fully 
explain in the report the rationale for 
his or her opinions.

4.  The veteran should also be scheduled 
for a VA general medical examination. 
Again, the written notification should 
clearly advise the veteran of the adverse 
consequences that his not reporting for a 
VA medical examination without good cause 
could have on his claim on appeal.  Also, 
the claims folder should be made available 
to the examiner prior to the examination, 
and the examiner should be asked to review 
the file, examine the veteran and submit a 
comprehensive, legible report of 
examination that should include, at least, 
the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A detailed list of all pertinent 
diagnoses and his or her opinion as 
to whether the service-connected 
disabilities (i.e., a lumbosacral 
spine disability, a right shoulder 
disability, right and left knee 
disabilities, seborrheic dermatitis, 
depression, hypertension, tinnitus, 
degenerative joint disease of the 
right hip, sinusitis, gastritis, 
hemorrhoids and left ear hearing 
loss) currently render the veteran 
in need of regular aid and 
attendance.  The examiner should be 
made aware of the provisions of 
38 C.F.R. § 3.352(a) (1999), which 
require, in assessing a claimant's 
alleged need for regular aid and 
attendance,  consideration of the 
claimant's ability to perform 
several tasks of daily life, such as 
dressing or undressing himself or 
herself, keeping himself or herself 
ordinarily clean, and feeding 
himself or herself.

C.  His or her opinion as to 
whether, as a result of service-
connected disabilities, the veteran 
currently suffers from (1) the loss, 
or permanent loss, of the use of one 
or both feet, or one or both hands; 
(2) ankylosis of one or both knees 
or one or both hips; (3) the 
permanent and total loss, or loss of 
use, of both lower extremities such 
as to preclude locomotion without 
the aid of braces, crutches, canes, 
or a wheelchair; (4) the permanent 
and total loss, or loss of use, of 
one lower extremity, together with 
the residuals of organic disease or 
injury which so affects the 
functions of balance or propulsion 
as to preclude locomotion without 
the aid of braces, crutches, canes, 
or a wheelchair; or (5) the 
permanent and total loss, or loss of 
use, of one lower extremity, 
together with the loss, or loss of 
use, of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

The examiner should make sure to fully 
explain in the report the rationale for 
his or her opinions.

5.  After the development requested above 
has been completed, the RO should again 
review the record in light of all the 
additional evidence received since the 
last supplemental statement of the case, 
and re-adjudicate all matters hereby being 
remanded.  If either one of the benefits 
sought on appeal remains denied, both the 
veteran and his representative should be 
furnished another supplemental statement 
of the case and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he should 
nevertheless be advised that he has the right to submit 
additional evidence and argument on the five matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The above claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 


